Exhibit 10.3






 


 


 
When Recorded Return To:
 
SNELL & WILMER L.L.P.
One South Church Avenue
Suite 1500
Tucson, Arizona 85701-1630
Attention:  Curt D. Reimann, Esq.
 
 

Recorder's Use

 
 
CONSTRUCTION DEED OF TRUST AND FIXTURE FILING
 
(With Assignment of Rents and Security Agreement)
 
(VARIABLE RATE)
 
THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER SECTION 9502 OF THE CALIFORNIA
COMMERCIAL CODE.
 
THIS DEED OF TRUST SECURES A PROMISSORY NOTE WITH AN INTEREST RATE WHICH VARIES
ACCORDING TO CHANGES IN THE PRIME RATE IN ACCORDANCE WITH THE SECURED PROMISSORY
NOTE BY TRUSTOR IN FAVOR OF BENEFICIARY
 
THIS CONSTRUCTION DEED OF TRUST AND FIXTURE FILING (With Assignment of Rents and
Security Agreement) (as it may be amended and modified from time to time, the
“Deed of Trust”) is made as of August ___, 2016, by ZALANTA RESORT AT THE
VILLAGE, LLC, a California limited liability company (“Trustor”), whose mailing
address is 2221 Olympic Boulevard, Walnut Creek, California 94595, FIRST
AMERICAN TITLE COMPANY, a California corporation (“Trustee”), whose mailing
address is 3281 East Guasti Road, Suite 440, Ontario, California 91761, and
WESTERN ALLIANCE BANK, an Arizona corporation (“Beneficiary”), whose mailing
address is 5335 Kietzke Lane, Suite 200, Reno, Nevada 89511.
 
FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness herein recited
and the trust herein created, the receipt of which is hereby acknowledged,
Trustor hereby irrevocably grants, transfers, conveys and assigns to Trustee, IN
TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, for the benefit and
security of Beneficiary under and subject to the terms and conditions
hereinafter set forth, that certain real property located in the City of South
Lake Tahoe, County of El Dorado, State of California, more particularly
described in Exhibit A attached hereto and incorporated herein by this reference
(the “Premises”);
 
 
1

--------------------------------------------------------------------------------

 
TOGETHER WITH any and all buildings, structures and other improvements and all
additions or alterations thereto or replacements thereof, now or hereafter
erected on the Premises including, without limitation, fixtures, attachments,
appliances, equipment, machinery, and other personal property attached to such
buildings and other improvements (the “Improvements”), all of which shall be
deemed and construed to be a part of the real property;
 
TOGETHER WITH all rents, issues, profits, damages, royalties, income and other
benefits now or hereafter derived from the Premises and the Improvements
(collectively the “Rents”), subject to the terms and provisions of Article II of
this Deed of Trust with respect to all leases and subleases of the Premises or
Improvements now or hereafter existing or entered into, or portions thereof,
granted by Trustor, and further subject to the right, power and authority
hereinafter given to Trustor to collect and apply such Rents;
 
TOGETHER WITH all right, title and interest of Trustor under and with respect to
any covenants, conditions and restrictions affecting the property (including,
without limitation, all of Trustor’s rights as “declarant” under any such
covenants, conditions and restrictions, all of Trustor’s rights to become
“declarant” under any such covenants, conditions and restrictions, and all of
Trustor’s voting, approval and other rights under any such covenants, conditions
and restrictions);
 
TOGETHER WITH all interests, estates or other claims, both in law and in equity,
which Trustor now has or may hereafter acquire in the Premises or the
Improvements (including, without limitation, all rights under purchase
agreements, payment and performance agreements, and development covenants,
conditions and restrictions);
 
TOGETHER WITH all easements, rights-of-way and other rights now owned or
hereafter acquired by Trustor used in connection with the Premises or the
Improvements or as a means of access thereto (including, without limitation, all
rights pursuant to any trackage agreement and all rights to the nonexclusive use
of common drive entries, and all tenements, hereditaments and appurtenances
thereof and thereto) and all water and water rights and shares of stock
evidencing the same;
 
TOGETHER WITH all leasehold estate, right, title and interest of Trustor in and
to all leases or subleases covering the Premises or the Improvements or any
portion thereof now or hereafter existing or entered into, and all right, title
and interest of Trustor thereunder including, without limitation, all rights of
Trustor against guarantors thereof, all cash or security deposits, advance
rentals, and deposits or payments of similar nature (collectively, the
“Leases”);
 
TOGETHER WITH all right, title and interest now owned or hereafter acquired by
Trustor in and to any greater estate in the Premises or the Improvements;
 
TOGETHER WITH all right, title, and interest of Trustor in (i) the property and
interests in property described on Exhibit B attached hereto and incorporated
herein by reference, (ii) all other personal property now or hereafter owned by
Trustor that is now or hereafter located on or used in connection with the
Premises or the Improvements, (iii) all other rights and interests of Trustor
now or hereafter held in personal property that is now or hereafter located on
or used in connection with the Premises or the Improvements, (iv) all personal
property and rights and interests in personal property of similar type or kind
hereafter acquired by Trustor, and (v) all proceeds thereof (such personal
property and proceeds are referred to herein collectively as the “Personal
Property”);
 
 
2

--------------------------------------------------------------------------------

 
TOGETHER WITH all right, title and interest of Trustor, now owned or hereafter
acquired, in and to any land lying within the right-of-way of any street, open
or proposed, adjoining the Premises, and any and all sidewalks, alleys and
strips and gores of land adjacent to or used in connection with the Premises;
 
TOGETHER WITH all the estate, interest, right, title, other claim or demand,
both in law and in equity (including, without limitation, claims or demands with
respect to the proceeds of insurance in effect with respect thereto) that
Trustor now has or may hereafter acquire in the Premises, the Improvements, the
Personal Property, or any other part of the Trust Estate (as defined below), and
any and all awards made for the taking by eminent domain, or by any proceeding
of purchase in lieu thereof, of the whole or any part of the Trust Estate
(including, without limitation, any awards resulting from a change of grade of
streets and awards for severance damages);
 
TOGETHER WITH all rights of Trustor under any condominium declarations or
covenants, conditions, and restrictions affecting the Premises, the
Improvements, or any master planned community of which the Premises and the
Improvements are a part, whether now existing or hereafter arising, including,
without limitation, all voting rights, declarant's rights, developer rights, and
similar rights arising under any such condominium declarations and covenants,
conditions, and restrictions (collectively, the “CC&R's”), provided, Trustor
shall retain the right to exercise its privileges under the CC&R’s (subject in
all respects to the terms of the Loan Agreement) until the occurrence of an
Event of Default;
 
TOGETHER WITH all rights (but none of the obligations) of Trustor under any
agreements affecting the Premises, the Improvements, any condominium, or any
master planned community of which the Premises and the Improvements are a part
(collectively, the “Other Agreements”), provided, Trustor shall retain the right
to exercise its privileges under the Other Agreements (subject in all respects
to the terms of the Loan Agreement) until the occurrence of an Event of Default
 
TOGETHER WITH all proceeds of the foregoing.
 
The entire estate, property, right, title and interest hereby conveyed to
Trustee may hereafter be collectively referred to as the “Trust Estate.”
 
FOR THE PURPOSE OF SECURING (in such order of priority as Beneficiary may elect)
the following (the “Obligations”):
 
(a)           payment of indebtedness in the total principal amount of up to
$31,000,000.00 (“Loan”), with interest thereon, evidenced by that certain
Secured Promissory Note of even date herewith (as the same may be amended,
modified, extended, renewed or replaced from time to time, the “Note”) executed
by ZALANTA RESORT AT THE VILLAGE, LLC, a California limited liability company,
and ZALANTA RESORT AT THE VILLAGE - PHASE II, LLC, a California limited
liability company (individually and collectively, jointly, severally and jointly
and severally, the “Borrower”) pursuant to that certain Construction Loan
Agreement by and between Borrower, as borrower, and Beneficiary, as lender (as
it may be amended, modified, extended, and renewed from time to time, the “Loan
Agreement”).  The Loan Agreement contains a provision providing for a variable
rate of interest on the Loan;
 
 
3

--------------------------------------------------------------------------------

 
(b)           payment of all sums advanced by Beneficiary to protect the Trust
Estate, with interest thereon equal to the default interest rate set forth in
the Loan Agreement (which rate of interest is hereinafter referred to as the
“Agreed Rate”);
 
(c)           payment of all other sums, with interest thereon, that may
hereafter be loaned to Trustor, or its successors or assigns, by Beneficiary, or
its successors or assigns, when evidenced by a promissory note or notes reciting
that they are secured by this Deed of Trust;
 
(d)           performance of every obligation of Trustor contained in the Loan
Documents (as defined below);
 
 (f)           performance of every obligation of Trustor contained in any
agreement, document, or instrument now or hereafter executed by Trustor reciting
that the obligations thereunder are secured by this Deed of Trust, including,
without limitation, all other obligations, agreements or indebtedness between
Trustor and any affiliate of Beneficiary;
 
(g)           for the benefit of Beneficiary, compliance with and performance of
each and every provision of any declaration of covenants, conditions and
restrictions, any maintenance, easement and party wall agreement, or any other
agreement, document, or instrument by which the Trust Estate is bound or may be
affected; and
 
(h)           all modifications, extensions and renewals of any of the
obligations secured hereby, however evidenced, including, without limitation:
(i) modifications of the required principal payment dates or interest payment
dates or both, as the case may be, deferring or accelerating payment dates
wholly or partly; or (ii) modifications extensions or renewals at a different
rate of interest whether or not, in the case of a note, the modification,
extension or renewal is evidenced by a new or additional promissory note.
 
This Deed of Trust, the Note, the Loan Agreement, and any other deeds of trust,
mortgages, agreements, guaranties or other instruments given to evidence or
further secure the payment and performance of any or all of the Obligations, as
the foregoing may be amended, modified, extended, or renewed from time to time
may hereinafter be collectively referred to as the “Loan Documents.”
 
FUTURE ADVANCES.  This Deed of Trust secures future advances made by Beneficiary
in accordance with the terms of the Loan Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THIS DEED OF TRUST DOES NOT, AND SHALL
NOT IN ANY EVENT BE DEEMED TO, SECURE THE OBLIGATIONS OWING TO BENEFICIARY
UNDER: (A) ANY ENVIRONMENTAL INDEMNITY AGREEMENT EXECUTED IN CONNECTION WITH THE
LOAN (OR ANY OBLIGATIONS THAT ARE THE SUBSTANTIAL EQUIVALENT THEREOF); OR (B)
ANY GUARANTY OF THE LOAN.
 
 
4

--------------------------------------------------------------------------------

 
TRUSTOR HEREBY COVENANTS AND AGREES AS FOLLOWS:
 
ARTICLE I
 
COVENANTS AND AGREEMENTS OF TRUSTOR
 
1.01 Payment and Performance of Secured Obligations.  Trustor shall pay when due
and/or perform each of the Obligations.
 
1.02 Maintenance, Repair, Alterations.  Trustor shall keep the Trust Estate in
good condition and repair. Subject to the terms and provisions of the Loan
Agreement, Trustor shall not remove, demolish, or substantially alter any of the
Improvements, except with the prior written consent of Beneficiary.  Trustor
shall complete promptly and in a good and workmanlike manner any Improvement
that may be now or hereafter constructed on the Premises and promptly restore in
like manner any Improvements that may be damaged or destroyed from any cause
whatsoever and pay when due all claims for labor performed and materials
furnished therefor.  Trustor shall comply with all Requirements (as defined
below) and shall not suffer to occur or exist any violation of any
Requirement.  Trustor shall not commit or permit any waste or deterioration of
the Trust Estate, and, to the extent allowed by law, shall keep and maintain
abutting grounds, sidewalks, roads, parking and landscape areas in good and neat
order and repair.  Trustor shall perform its obligations under each
Lease.  “Requirement” and “Requirements” mean, respectively, each and all
obligations and requirements now or hereafter in effect by which Trustor or the
Trust Estate are bound or which are otherwise applicable to the Trust Estate,
construction of any Improvements on the Trust Estate, or operation, occupancy or
use of the Trust Estate (including, without limitation (i) such obligations and
requirements imposed by common law or any law, statute, ordinance, regulation,
or rule (federal, state, or local), and (ii) such obligations and requirements
of, in, or in respect of (A) any consent, authorization, license, permit, or
approval relating to the Trust Estate, (B) any condition, covenant, restriction,
easement, or right-of-way reservation applicable to the Trust Estate, (C) any
Lien or Encumbrance (as defined below), (D) any other agreement, document, or
instrument to which Trustor is a party or by which Trustor or the Trust Estate
is bound or affected, and (E) any order, writ, judgment, injunction, decree,
determination, or award of any arbitrator, other private adjudicator, court,
government, or governmental authority (federal, state, or local) to which
Trustor is a party or by which Trustor or the Trust Estate is bound or
affected).
 
1.03 Required Insurance.  Trustor shall at all times provide, maintain and keep
in force or cause to be provided, maintained and kept in force with respect to
the Trust Estate, at no expense to Trustee or Beneficiary, policies of insurance
in forms and amounts and issued by companies reasonably satisfactory to
Beneficiary covering such casualties, risks, perils, liabilities and other
hazards as is required under the Loan Agreement.  All such policies of insurance
required by the terms of this Deed of Trust or the Loan Agreement shall contain
an endorsement or agreement by the insurer that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act or negligence
of Trustor or any party holding under Trustor that might otherwise result in
forfeiture of said insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against Trustor.
 
 
5

--------------------------------------------------------------------------------

 
1.04 Delivery of Policies, Payment of Premiums.
 
(a) At Beneficiary’s option all policies of insurance shall either have attached
thereto a lender’s loss payable endorsement for the benefit of Beneficiary in
form satisfactory to Beneficiary or shall name Beneficiary as an additional
insured.  Trustor shall furnish Beneficiary with certificates of insurance for
each required policy setting forth the coverage, the limits of liability, the
name of the carrier, the policy number and the period of coverage.  If
Beneficiary consents, Trustor may provide any of the required insurance through
blanket policies carried by Trustor and covering more than one location, or by
policies procured by a tenant or other party holding under Trustor; provided,
however, all such policies shall meet the requirements referred to in
Section 1.03.  At least thirty (30) days prior to the expiration of each
required policy, Trustor shall deliver to Beneficiary evidence reasonably
satisfactory to Beneficiary of the payment of premium and the renewal or
replacement of such policy continuing insurance in form as required by this Deed
of Trust.  All such policies shall contain a provision that, notwithstanding any
contrary agreement between Trustor and insurance company, such policies will not
be canceled, allowed to lapse without renewal, surrendered or materially
amended, which term shall include any reduction in the scope or limits of
coverage, without at least thirty (30) days’ prior written notice to
Beneficiary.
 
(b) In the event Trustor fails to obtain, maintain, or deliver to Beneficiary
the policies of insurance with respect to the Trust Estate required by this Deed
of Trust, Beneficiary may, at Beneficiary’s election, but without any obligation
so to do, procure such insurance or single-interest insurance for such risks
covering Beneficiary’s interest, and Trustor will pay all premiums thereon
promptly upon demand by Beneficiary, and until such payment is made by Trustor,
the amount of all such premiums shall bear interest at the Agreed Rate.  Upon
the occurrence and during the continuation of an Event of Default, if requested
by Beneficiary, Trustor shall deposit with Beneficiary in monthly installments,
an amount equal to one-twelfth (1/12) of the estimated aggregate annual
insurance premiums on all policies of insurance required by this Deed of Trust
(funds deposited for this purpose are referred to as “Insurance Impounds”).  In
such event Trustor further agrees to cause all bills, statements, or other
documents relating to the foregoing insurance premiums to be sent or mailed
directly to Beneficiary.  Upon receipt of such bills, statements, or other
documents evidencing that a premium for a required policy is then payable, and
provided there are sufficient Insurance Impounds, Beneficiary shall timely pay
such amounts as may be due thereunder out of the Insurance Impounds.  If at any
time and for any reason the Insurance Impounds are or will be insufficient to
pay such amounts as may be then or subsequently due, Beneficiary shall notify
Trustor and Trustor shall immediately deposit an amount equal to such deficiency
with Beneficiary.  Notwithstanding the foregoing, nothing contained herein shall
cause Beneficiary to be deemed a trustee of Insurance Impounds or to be
obligated to pay any amounts in excess of the amount of the Insurance Impounds,
nor shall anything contained herein modify the obligation of Trustor set forth
in Section 1.03 to obtain and maintain insurance.  Beneficiary may commingle
Insurance Impounds with its own funds, and Trustor shall not be entitled to
interest thereon.  Beneficiary may reserve for future payments of premiums such
portion of Insurance Impounds as Beneficiary in its absolute and sole discretion
deems proper.  If Trustor fails to deposit with Beneficiary sums sufficient to
pay fully such premiums at least thirty (30) days before delinquency thereof,
Beneficiary may, at Beneficiary’s election, but without any obligation so to do,
advance any amounts required to make up the deficiency, which advances, if any,
shall be secured hereby and shall be repayable to Beneficiary upon demand with
interest from the date advanced at the Agreed Rate, or at the option of
Beneficiary the latter may, without making any advance whatever, apply any
Insurance Impounds to payment of the Obligations in such order as Beneficiary
may determine, notwithstanding that such Obligations may not yet be due.  Upon
the occurrence of an Event of Default, Beneficiary may, at any time, at
Beneficiary’s option, apply any Insurance Impounds or Impositions Impounds under
this Section 1.04 or Section 1.08, any funds paid as Rents, and any other funds
of Trustor held by Beneficiary to payment of any of the Obligations, in such
manner and order as Beneficiary may elect, notwithstanding that such Obligations
may not yet be due.
 
 
6

--------------------------------------------------------------------------------

 
1.05 Casualties; Insurance Proceeds.
 
(a) Trustor shall give prompt written notice thereof to Beneficiary after the
happening of any casualty to or in connection with the Trust Estate or any part
thereof, whether or not covered by insurance.  All proceeds of insurance are
hereby assigned to Beneficiary, and Trustor hereby authorizes and directs any
affected insurance company to make payment of such proceeds directly to
Beneficiary.  If Trustor receives any proceeds of insurance resulting from such
casualty, Trustor shall promptly pay over such proceeds to Beneficiary.  Except
as provided in the Loan Agreement, all proceeds of insurance will be applied by
Beneficiary to payment of the Obligations in such order as Beneficiary shall
determine.
 
(b) Trustor shall not be excused from repairing or maintaining the Trust Estate
as provided in Section 1.02 hereof or restoring all damage or destruction to the
Trust Estate, regardless of whether or not there are insurance proceeds
available to Trustor or whether any such proceeds are sufficient in amount, and
the application or release by Beneficiary of any insurance proceeds shall not
cure or waive any default or notice of default under this Deed of Trust or
invalidate any act done pursuant to such default or notice of default.
 
1.06 Assignment of Policies Upon Foreclosure.  In the event of foreclosure of
this Deed of Trust, whether by judicial proceedings or a sale under the power of
sale, or any other transfer of title or assignment of the Trust Estate in
extinguishment, in whole or in part, of the Obligations, all right, title and
interest of Trustor in and to all policies of insurance required by Section 1.03
shall inure to the benefit of and pass to the successor in interest to Trustor
or the purchaser or grantee of the Trust Estate, to the extent such policies are
assignable pursuant to the terms thereof.
 
 
7

--------------------------------------------------------------------------------

 
1.07 Indemnification; Subrogation; Waiver of Offset.
 
(a) If Beneficiary is made a party to any litigation concerning the Note, this
Deed of Trust, any of the Loan Documents, the Trust Estate or any part thereof
or interest therein, or the occupancy of the Trust Estate by Trustor, then
Trustor shall indemnify, defend and hold Beneficiary harmless for, from and
against all liability by reason of said litigation, including reasonable
attorneys’ fees and expenses incurred by Beneficiary as a result of any such
litigation, whether or not any such litigation is prosecuted to
judgment.  Beneficiary may employ an attorney or attorneys to protect its rights
hereunder, and in the event of such employment following any breach by Trustor,
Trustor shall pay Beneficiary reasonable attorneys’ fees and expenses incurred
by Beneficiary, whether or not an action is actually commenced against Trustor
by reason of its breach.
 
(b) Trustor waives any and all right to claim or recover against Beneficiary,
its successors and assigns, their directors, officers, employees, agents and
representatives, for loss of or damage to Trustor, the Trust Estate, Trustor’s
property or the property of others under Trustor’s control from any cause
insured against or required to be insured against by this Deed of Trust.
 
(c) All sums payable by Trustor pursuant to this Deed of Trust shall be paid
without notice (except for such notice as may be expressly required hereunder or
under the other Loan Documents), demand, counterclaim, setoff, deduction or
defense and without abatement, suspension, deferment, diminution or reduction,
and the obligations and liabilities of Trustor hereunder shall in no way be
released, discharged or otherwise affected (except as expressly provided herein)
by reason of:  (i) any damage to or destruction of or any condemnation or
similar taking of the Trust Estate or any part thereof; (ii) any restriction or
prevention  of or interference by any Person (as defined below) with any use of
the Trust Estate or any part thereof; (iii) any title defect or encumbrance or
any eviction from the Premises or the Improvements or any part thereof by title
paramount or otherwise; (iv) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to Beneficiary, or any action taken with respect to this Deed of Trust
by any trustee or receiver of Beneficiary, or by any court, in any such
proceeding; (v) any claim that Trustor has or might have against Beneficiary;
(vi) any default or failure on the part of Beneficiary to perform or comply with
any of the terms of the Loan Documents or of any other agreement with Trustor;
or (vii) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing; whether or not Trustor shall have notice or knowledge of any of the
foregoing.  Except as expressly provided herein, Trustor waives all rights now
or hereafter conferred by statute or otherwise to any abatement, suspension,
deferment, diminution or reduction of any sum secured hereby and payable by
Trustor.  “Person” means any natural person, any unincorporated association, any
corporation, any partnership, any limited liability company, any joint venture,
any trust, any other legal entity, or any governmental authority (federal,
state, local or foreign).
 
 
8

--------------------------------------------------------------------------------

 
1.08 Impositions.
 
(a) Trustor shall pay, or cause to be paid, prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes and
assessments of any kind or nature whatsoever, (including, without limitation,
non-governmental levies or assessments such as maintenance charges, levies, or
charges resulting from covenants, conditions and restrictions affecting the
Trust Estate) that are assessed or imposed upon the Trust Estate or become due
and payable and that create, may create, or appear to create a lien upon the
Trust Estate (the above are sometimes referred to herein individually as an
“Imposition” and collectively as “Impositions”), provided, however, that if by
law any Imposition is payable, or may at the option of the taxpayer be paid, in
installments, Trustor may pay the same or cause it to be paid, together with any
accrued interest on the unpaid balance of such Imposition, in installments as
the same becomes due and before any fine, penalty, interest, or cost may be
added thereto for the nonpayment of any such installment and interest.
 
(b) If at any time after the date hereof there shall be assessed or imposed a
fee, tax, or assessment on Beneficiary and measured by or based in whole or in
part upon this Deed of Trust or the outstanding amount of the Obligations, then
all such taxes, assessments or fees shall be deemed to be included within the
term “Impositions” as defined in Section 1.08(a) and Trustor shall pay and
discharge the same as herein provided with respect to the payment of
Impositions.  If Trustor fails to pay such Impositions prior to delinquency,
Beneficiary may, at its option, declare all or part of the Obligations,
immediately due and payable.  If Trustor is prohibited by law from paying such
Impositions, Beneficiary may, at its option, declare all or part of the
Obligations due and payable on a date which is not less than six (6) months from
the date such prohibition is imposed on Trustor.
 
(c) Subject to the provisions of Section 1.08(d) and upon request by
Beneficiary, Trustor shall deliver to Beneficiary within thirty (30) days after
the date upon which any Imposition is due and payable by Trustor official
receipts of the appropriate taxing authority, or other proof satisfactory to
Beneficiary, evidencing the payment thereof.
 
(d) Trustor shall have the right before any delinquency occurs to contest or
object to the amount or validity of any Imposition by appropriate proceedings,
but this shall not be deemed or construed in any way as relieving, modifying, or
extending Trustor’s covenant to pay any such Imposition at the time and in the
manner provided in this Section 1.08, unless Trustor has given prior written
notice to Beneficiary of Trustor’s intent to so contest or object to an
Imposition, and unless, in Beneficiary’s absolute and sole discretion, (i)
Trustor shall demonstrate to Beneficiary’s satisfaction that the proceedings to
be initiated by Trustor shall conclusively operate to prevent the sale of the
Trust Estate or any part thereof or interest therein to satisfy such Imposition
prior to final determination of such proceedings, (ii) Trustor shall furnish a
good and sufficient bond or surety as requested by and satisfactory to
Beneficiary, or (iii) Trustor shall demonstrate to Beneficiary’s satisfaction
that Trustor has provided a good and sufficient undertaking as may be required
or permitted by law to accomplish a stay of any such sale.
 
 
9

--------------------------------------------------------------------------------

 
(e) Upon the occurrence and during the continuation of an Event of Default, if
requested by Beneficiary, Trustor shall pay to Beneficiary an initial cash
deposit in an amount adequate to pay all Impositions for the ensuing tax fiscal
year and shall thereafter continue to deposit with Beneficiary, in monthly
installments, an amount equal to one-twelfth (1/12) of the sum of the annual
Impositions reasonably estimated by Beneficiary, for the purpose of paying the
installment of Impositions next due (funds deposited for this purpose are
referred to as “Impositions Impounds”).  In such event, Trustor further agrees
to cause all bills, statements, or other documents relating to Impositions to be
sent or mailed directly to Beneficiary.  Upon receipt of such bills, statements,
or other documents, and providing there are sufficient Impositions Impounds,
Beneficiary shall timely pay such amounts as may be due thereunder out of the
Impositions Impounds.  If at any time and for any reason the Impositions
Impounds are or will be insufficient to pay such amounts as may then or
subsequently be due, Beneficiary may notify Trustor and upon such notice Trustor
shall deposit immediately an amount equal to such deficiency with
Beneficiary.  Notwithstanding the foregoing, nothing contained herein shall
cause Beneficiary to be deemed a trustee of Impositions Impounds or to be
obligated to pay any amounts in excess of the amount of funds deposited with
Beneficiary pursuant to this Section 1.08(e).  Beneficiary may commingle
Impositions Impounds with its own funds and shall not be obligated to pay any
interest on any Impositions Impounds.  Beneficiary may reserve for future
payment of Impositions such portion of Impositions Impounds as Beneficiary may
in its absolute and sole discretion deem proper.  If Trustor fails to deposit
with Beneficiary sums sufficient to fully pay such Impositions at least thirty
(30) days before delinquency thereof, Beneficiary may, at Beneficiary’s
election, but without any obligation so to do, advance any amounts required to
make up the deficiency, which advances, if any, shall be secured hereby and
shall be repayable to Beneficiary upon demand together with interest thereon at
the Agreed Rate from the date of such advance, or at the option of Beneficiary
the latter may, without making any advance whatever, apply any Impositions
Impounds held by it upon any of the Obligations in such order as Beneficiary may
determine, notwithstanding that such Obligations may not yet be due.
 
(f) Trustor shall not initiate or suffer to occur or exist the joint assessment
of any real and personal property included in the Trust Estate or any other
procedure whereby the lien of real property taxes and the lien of personal
property taxes shall be assessed, levied, or charged to the Trust Estate as a
single lien.
 
1.09 Utilities.  Trustor shall pay when due all charges that are incurred by
Trustor for the benefit of the Trust Estate or that may become a charge or lien
against the Trust Estate for gas, electricity, water, sewer, or other services
furnished to the Trust Estate.
 
1.10 Actions Affecting Trust Estate.  Trustor shall appear in and contest any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary or Trustee; and shall pay all costs and expenses
(including, without limitation, costs of evidence of title, litigation, and
attorneys’ fees) in any such action or proceeding in which Beneficiary or
Trustee may appear.
 
1.11 Actions By Trustee or Beneficiary.  If Trustor fails to make any payment or
to do any act as and in the manner provided in any of the Loan Documents,
Beneficiary and/or Trustee, each in its absolute and sole discretion, without
obligation so to do, without releasing Trustor from any obligation, and with
only such notice to or demand upon Trustor as may be reasonable under the then
existing circumstances, but in no event exceeding ten (10) days prior written
notice, may make or do the same in such manner and to such extent as either may
deem necessary or appropriate.  In connection therewith (without limiting their
general powers, whether conferred herein, in another Loan Document or by law),
Beneficiary and Trustee shall have and are hereby given the right, but not the
obligation, (a) to enter upon and take possession of the Trust Estate; (b) to
make additions, alterations, repairs and improvements to the Trust Estate that
they or either of them may consider necessary or appropriate to keep the Trust
Estate in good condition and repair; (c) to appear and participate in any action
or proceeding affecting or which may affect the security hereof or the rights or
powers of Beneficiary or Trustee; (d) to pay, purchase, contest or compromise
any Lien or Encumbrance (as defined below) or alleged Lien or Encumbrance
whether superior or junior to this Deed of Trust; and (e) in exercising such
powers, to pay necessary expenses (including, without limitation, expenses of
employment of counsel or other necessary or desirable consultants).  Trustor
shall, immediately upon demand therefor by Beneficiary and Trustee or either of
them, pay to Beneficiary and Trustee an amount equal to all respective costs and
expenses incurred by them in connection with the exercise by either Beneficiary
or Trustee or both of the foregoing rights (including, without limitation, costs
of evidence of title, court costs, appraisals, surveys and receiver’s, trustee’s
and attorneys’ fees) together with interest thereon from the date of such
expenditures at the Agreed Rate.
 
 
10

--------------------------------------------------------------------------------

 
1.12 Transfer of Trust Estate by Trustor.  In order to induce Beneficiary to
make the Loan, Trustor agrees that, in the event of any Transfer (as hereinafter
defined), without the prior written consent of Beneficiary, Beneficiary shall
have the absolute right, at its option, without prior demand or notice, to
declare all sums secured hereby immediately due and payable.  Consent to one
such transaction shall not be deemed to be a waiver of the right to require
consent to future or successive transactions.  Beneficiary may grant or deny
such consent in its sole discretion and, if consent should be given, any such
Transfer shall be subject to this Deed of Trust, and such transferee shall
assume all obligations hereunder and agree to be bound by all provisions
contained herein.  Such assumption shall not, however, release Trustor or any
maker or guarantor (if any) of the Note from any liability thereunder without
the prior written consent of Beneficiary.  As used herein, “Transfer” shall
mean:
 
(i) any sale, transfer, conveyance, pledge, hypothecation, assignment, mortgage,
grant of security interest in, encumbrance, lease or vesting of the Trust Estate
or any part thereof or interest therein to or in any Person, whether voluntary,
involuntary, by operation of law, or otherwise, except the Permitted Exceptions
(as such term is defined in Exhibit C attached hereto and incorporated herein by
reference);
 
(ii) any sale, transfer, assignment, conveyance, hypothecation, encumbrance or
vesting of any beneficial interest in Trustor or any beneficiary, partner,
member, or shareholder in Trustor to or in any Person (if Trustor or any
partner, member or shareholder in Trustor is a trust) whether voluntary,
involuntary, by operation of law, or otherwise, except the Permitted Exceptions;
 
(iii) any sale, transfer, assignment, conveyance, hypothecation, encumbrance or
vesting of any general partnership interest in Trustor or any beneficiary,
partner, member, or shareholder in Trustor to or in any Person (if Trustor or
any beneficiary, partner, member or shareholder in Trustor is a partnership)
whether voluntary, involuntary, by operation of law, or otherwise, except the
Permitted Exceptions;
 
 
11

--------------------------------------------------------------------------------

 
(iv) any sale, transfer, assignment, conveyance, hypothecation, encumbrance or
vesting of any member interest in Trustor or any beneficiary, partner, member,
or shareholder in Trustor to or in any Person (if Trustor or any beneficiary,
partner, member, or shareholder in Trustor is a limited liability company)
whether voluntary, involuntary, by operation of law, or otherwise, except the
Permitted Exceptions;
 
(v) any sale, transfer, assignment, conveyance, hypothecation, encumbrance or
vesting of any shares of stock in Trustor or any beneficiary, partner, member or
shareholder in Trustor to or in any Person or any consolidation or merger of
Trustor or any beneficiary, partner, member, or shareholder in Trustor into or
with any Person (if Trustor or any beneficiary, partner, member, or shareholder
in Trustor is a corporation) whether voluntary, involuntary, by operation of
law, or otherwise, except the Permitted Exceptions;
 
(vi) any sale, transfer, assignment, conveyance, hypothecation, encumbrance or
vesting of any other legal or beneficial interest in Trustor or any beneficiary,
partner, member, or shareholder in Trustor whether voluntary, involuntary, by
operation of law or otherwise, except the Permitted Exceptions; or
 
(vii) the execution of any agreements to do any of the foregoing, except the
Permitted Exceptions.
 
1.13 Eminent Domain.
 
(a) In the event that any proceeding or action be commenced for the taking of
the Trust Estate, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, condemnation (including,
without limitation, inverse condemnation) or otherwise (hereinafter collectively
referred to as a “Taking”), or if the same be taken or damaged by reason of any
public improvement or Taking, or should Trustor receive any notice or other
information regarding such Taking or damage, Trustor shall give prompt written
notice thereof to Beneficiary.  All compensation, awards, damages, rights of
action and proceeds awarded to Trustor by reason of any such Taking or damage or
received by Trustor as the result of a transfer in lieu of a Taking (the
“Condemnation Proceeds”) are hereby assigned to Beneficiary, and Trustor agrees
to execute such further assignments of the Condemnation Proceeds as Beneficiary
or Trustee may require.  If Trustor receives any Condemnation Proceeds, Trustor
shall promptly pay over such proceeds to Beneficiary.  All Condemnation Proceeds
will be applied by Beneficiary to payment of the Obligations in such order as
Beneficiary shall determine. Beneficiary is hereby authorized and empowered by
Trustor, at Beneficiary’s option and in Beneficiary’s sole discretion, as
attorney-in-fact for Trustor, to settle, adjust, or compromise any claim for
loss or damage in connection with any Taking or proposed Taking and, without
regard to the adequacy of its security, to commence, appear in and prosecute in
its own name and/or on behalf of Trustor any such action or proceeding arising
out of or relating to a Taking or proposed Taking.
 
 
12

--------------------------------------------------------------------------------

 
(b) Trustor shall not be excused from repairing or maintaining the Trust Estate
as provided in Section 1.02 or restoring all damage or destruction to the Trust
Estate, regardless of whether or not there are Condemnation Proceeds available
to Trustor or whether any such Condemnation Proceeds are sufficient in
amount.  The application or release of the Condemnation Proceeds shall not cure
or waive any default or notice of default hereunder or under any other Loan
Document or invalidate any act done pursuant to such default or notice of
default.
 
1.14 Additional Security.  No other security now existing, or hereafter taken,
to secure the obligations secured hereby shall be impaired or affected by the
execution of this Deed of Trust.  All security for the Obligations from time to
time shall be taken, considered and held as cumulative.  Any taking of
additional security, execution of partial releases of the security, or any
extension of the time of payment of, or modification of other terms of any of
the Obligations shall not diminish the force, effect or lien of this Deed of
Trust and shall not affect or impair the liability of any maker, guarantor,
surety or endorser for the payment or performance of any of the Obligations.  In
the event Beneficiary at any time holds additional security for any of the
Obligations, it may enforce the sale thereof or otherwise realize upon the same,
at its option, either before, concurrently with, or after a sale or realization
is made hereunder.
 
1.15 Appointment of Successor Trustee.  Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary, mailed to Trustor
and recorded in the county in which the Trust Estate is located and by otherwise
complying with the provisions of applicable law, substitute a successor or
successors to any Trustee named herein or acting hereunder, and such
successor(s) shall, without conveyance from the Trustee predecessor, succeed to
all title, estate, rights, powers and duties of such predecessor.
 
1.16 Inspections.  Beneficiary, and its agents, representatives officers, and
employees, are authorized to enter at any reasonable time upon or in any part of
the Trust Estate for the purpose of inspecting the same and for the purpose of
performing any of the acts Beneficiary is authorized to perform hereunder or
under the terms of any of the Loan Documents.
 
1.17 Ownership and Liens and Encumbrances.  Trustor is, and as to any portion of
the Trust Estate acquired hereafter will upon such acquisitions be, and shall
remain the owner of the Trust Estate free and clear of any Liens and
Encumbrances.  Trustor shall not grant, shall not suffer to exist, and shall pay
and promptly discharge, at Trustor’s cost and expense, all Liens and
Encumbrances and any claims thereof upon the Trust Estate, or any part thereof
or interest therein.  Trustor shall notify Beneficiary immediately in writing of
any Lien or Encumbrance or claim thereof.  Trustor shall have the right to
contest in good faith the validity of any involuntary Lien or Encumbrance,
provided Trustor shall first deposit with Beneficiary a bond or other security
satisfactory to Beneficiary in such amount as Beneficiary shall reasonably
require, but not more than one hundred fifty percent (150%) of the amount of the
claim, and provided further that if Trustor loses such contest, Trustor shall
thereafter diligently proceed to cause such Lien or Encumbrance to be removed
and discharged.  If Trustor shall fail to remove and discharge any Lien or
Encumbrance or claim thereof, then, in addition to any other right or remedy of
Beneficiary, Beneficiary may, after only such notice to Trustor as may be
reasonable under the then existing circumstances, but shall not be obligated to,
discharge the same, either by paying the amount claimed to be due, or by
procuring the discharge of such Lien or Encumbrance by depositing in a court a
bond or the amount claimed or otherwise giving security for such claim, or by
procuring such discharge in such manner as is or may be prescribed by
law.  Trustor shall, immediately upon demand therefor by Beneficiary, pay to
Beneficiary an amount equal to all costs and expenses incurred by Beneficiary in
connection with the exercise by Beneficiary of the foregoing right to discharge
any Lien or Encumbrance or claim thereof, together with interest thereon from
the date of each such expenditure at the Agreed Rate.  Such costs and expenses
shall be secured by this Deed of Trust.  “Lien or Encumbrance” and “Liens and
Encumbrances” mean, respectively, each and all of the following in respect of
the Trust Estate:  leases, other rights to occupy or use, mortgages, deeds of
trust, pledges, security agreements, assignments, assignments as security,
conditional sales, title retention arrangements or agreements, conditions,
covenants, and restrictions, and other charges, liens, encumbrances, or adverse
interests, whether voluntarily or involuntarily created and regardless of
whether prior or subordinate to any estate, right, title, or interest granted to
Trustee or Beneficiary in this Deed of Trust, excluding from the foregoing the
Permitted Exceptions.
 
 
13

--------------------------------------------------------------------------------

 
1.18 Trustee’s Powers.  At any time, or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and without affecting the personal liability
of any person for payment of the Obligations or the effect of this Deed of Trust
upon the remainder of said Trust Estate, Trustee may (a) reconvey any part of
said Trust Estate, (b) consent in writing to the making of any map or plat
thereof, (c) join in granting any easement thereon, or (d) join in any extension
agreement or any agreement subordinating the lien or charge hereof.
 
1.19 Beneficiary’s Powers.  Without affecting the liability of any Person liable
for the payment of the Obligations herein mentioned, and without affecting the
lien or charge of this Deed of Trust upon any portion of the Trust Estate not
then or theretofore released as security for the Obligations, Beneficiary may,
from time to time and without notice (a) release any person so liable, (b)
extend the Obligations, (c) grant other indulgences, (d) release or reconvey, or
cause to be released or reconveyed, at any time at Beneficiary’s option any
parcel, portion or all of the Trust Estate, (e) take or release any other or
additional security or any guaranty for any Obligation herein mentioned, or (f)
make compositions or other arrangements with debtors in relation thereto.
 
1.20 Financial Statements.  Trustor shall deliver to Beneficiary such financial
statements , balance sheets, profit and loss statements, operating statements,
income and expense statements and other financial information in such detail and
at the times required by the Loan Agreement.  All such statements shall be
prepared in accordance with the requirements of the Loan Agreement.  Beneficiary
shall have the right to audit, inspect and copy all of Trustor’s books and
records, relating thereto.
 
1.21 Trade Names.   At the request of Beneficiary from time to time, Trustor
shall execute a certificate in form satisfactory to Beneficiary listing the
trade names or fictitious business names under which Trustor intends to operate
the Trust Estate or any business located thereon and representing and warranting
that Trustor does business under no other trade names or fictitious business
names with respect to the Trust Estate.  Trustor shall immediately notify
Beneficiary in writing of any change in said trade names or fictitious business
names, and will, upon request of Beneficiary, authorize any additional financing
statements and execute any other certificates necessary to reflect the change in
trade names or fictitious business names.
 
 
14

--------------------------------------------------------------------------------

 
1.22 Leasehold.  If a leasehold estate constitutes a portion of the Trust
Estate, Trustor agrees not to amend, modify, extend, renew or terminate such
leasehold estate, any interest therein, or the lease granting such leasehold
estate without the prior written consent of Beneficiary, which consent may be
withheld by Beneficiary in its absolute and sole discretion.  Consent to one
amendment, modification, extension or renewal shall not be deemed to be a waiver
of the right to require consent to other, future or successive amendments,
modifications, extensions or renewals.  Trustor agrees to perform all
obligations and agreements under said leasehold and shall not take any action or
omit to take any action which would effect or permit the termination of said
leasehold.  Trustor agrees to promptly notify Beneficiary in writing with
respect to any default or alleged default by any party thereto and to deliver to
Beneficiary copies of all notices, demands, complaints or other communications
received or given by Trustor with respect to any such default or alleged
default.  Beneficiary shall have the option to cure any such default and to
perform any or all of Trustor’s obligations thereunder.  All sums expended by
Beneficiary in curing any such default shall be secured hereby and shall be
immediately due and payable without demand or notice and shall bear interest
from date of expenditure at the Agreed Rate.
 
ARTICLE II
 
ASSIGNMENT OF RENTS
 
2.01 Assignment of Rents.  Trustor hereby absolutely and irrevocably assigns and
transfers to Beneficiary all the Rents of the Trust Estate, and hereby gives to
and confers upon Beneficiary the right, power and authority to collect the
Rents.  Trustor irrevocably appoints Beneficiary its true and lawful
attorney-in-fact, at the option of Beneficiary at any time and from time to
time, to demand, receive and enforce payment, to give receipts, releases and
satisfactions, and to sue, in the name of Trustor or Beneficiary, for all Rents
and apply the same to the payment of the Obligations in such order as
Beneficiary shall determine.  Trustor hereby authorizes and directs the lessees,
tenants and occupants to make all payments under the Leases directly to
Beneficiary upon written demand by Beneficiary, without further consent of
Trustor; provided, however, that Trustor shall have the right to collect such
Rents (but not more than one (1) month in advance unless the written approval of
Beneficiary is first obtained), and to retain, distribute and enjoy same, so
long as an Event of Default shall not have occurred hereunder or under the other
Loan Documents.  The assignment of the Rents of the Trust Estate in this Article
II is intended to be an absolute and unconditional present assignment from
Trustor to Beneficiary and not merely the passing of a security interest.
Beneficiary’s rights to the Rents are not contingent upon and may be exercised
without possession of the Trust Estate.
 
2.02 Collection Upon an Event of Default.  Upon the occurrence of an Event of
Default, Beneficiary may, at any time without notice, either in person, by agent
or by a receiver appointed by a court, and without regard to the adequacy of any
security for the Obligations, enter upon and take possession of the Trust
Estate, or any part thereof, and, with or without such entry or taking
possession, in its own name sue for or otherwise collect the Rents (including,
without limitation, those past due and unpaid) and apply the same, less costs
and expenses of operation and collection (including, without limitation,
attorneys’ fees) upon payment of the Obligations in such order as Beneficiary
may determine.  The collection of such Rents, or the entering upon and taking
possession of the Trust Estate, or the application of the Rents as aforesaid,
shall not cure or waive any default or notice of default hereunder or invalidate
any act done in response to such default or pursuant to such notice of
default.  Trustor also hereby authorizes Beneficiary upon such entry, at its
option, to take over and assume the management, operation and maintenance of the
Trust Estate and to perform all acts Beneficiary in its sole discretion deems
necessary and proper and to expend such sums out of Rents as may be needed in
connection therewith, in the same manner and to the same extent as Trustor
theretofore could do (including, without limitation, the right to enter into new
leases, to cancel, surrender, alter or amend the terms of, and/or renew existing
leases (collectively, the “Leases,”) and/or to make concessions to
tenants).  Trustor hereby releases all claims of any kind or nature against
Beneficiary arising out of such management, operation and maintenance, excepting
the liability of Beneficiary to account as hereinafter set forth.
 
 
15

--------------------------------------------------------------------------------

 
2.03 Application of Rents.  Upon such entry, Beneficiary shall, after payment of
all property charges and expenses (including, without limitation, reasonable
compensation to such managing agent as it may select and employ) and after the
accumulation of a reserve to meet requisite amounts, credit the net amount of
the Rents received by it to the Obligations, but the manner of the application
of such net income and which items shall be credited shall be determined in the
sole discretion of Beneficiary.  Beneficiary shall not be accountable for more
monies than it actually receives from the Trust Estate; nor shall it be liable
for failure to collect Rents.  Beneficiary shall make reasonable efforts to
collect Rents, reserving, however, within its own absolute and sole discretion,
the right to determine the method of collection and the extent to which
enforcement of collection of Rents shall be prosecuted and Beneficiary’s
judgment shall be deemed conclusive and reasonable.
 
2.04 Mortgagee in Possession.  It is not the intention of the parties hereto
that an entry by Beneficiary upon the Premises under the terms of this
instrument shall make Beneficiary a party in possession in contemplation of the
law, except at the option of Beneficiary.
 
2.05 Indemnity.  Trustor hereby agrees to indemnify and hold harmless
Beneficiary for, from and against any and all losses, liabilities, obligations,
claims, demands, damages, penalties, judgments, costs, and expenses, including
legal fees and expenses, howsoever and by whomsoever asserted, arising out of or
in any way connected with this assignment; and all such losses, liabilities,
obligations, claims, demands, damages, penalties, judgments, costs and expenses
shall be deemed added to the indebtedness secured hereby and shall be secured by
any and all other instruments securing said indebtedness.
 
2.06 No Obligation to Perform.  Nothing contained herein shall operate or be
construed to obligate Beneficiary to perform any obligations of Trustor under
any Lease (including, without limitation, any obligation arising out of any
covenant of quiet enjoyment therein contained in the event the lessee under any
such Lease shall have been joined as a party defendant in any action to
foreclose and the estate of such lessee shall have been thereby
terminated).  Prior to actual entry into and taking possession of the Premises
by Beneficiary, this assignment shall not operate to place upon Beneficiary any
responsibility for the operation, control, care, management or repair of the
Trust Estate or any portion thereof, and the execution of this assignment by
Trustor shall constitute conclusive evidence that all responsibility for the
operation, control, care, management and repair of the Trust Estate is and shall
be that of Trustor, prior to such actual entry and taking of possession.
 
 
16

--------------------------------------------------------------------------------

 
ARTICLE III
 
SECURITY AGREEMENT
 
3.01 Creation of Security Interest.  Trustor hereby grants and assigns to
Beneficiary a security interest in and to all the Personal Property to secure
the payment and performance of the Obligations.
 
3.02 Representations, Warranties and Covenants of Trustor.  Trustor hereby
represents, warrants and covenants (which representations, warranties and
covenants shall survive creation of any indebtedness of Trustor to Beneficiary
and any extension of credit thereunder) as follows:
 
(a) The Personal Property is not used or bought for personal, family or
household purposes.
 
(b) The tangible portion of the Personal Property will be kept on or at the
Premises or Improvements and Trustor will not, without the prior written consent
of Beneficiary, remove the Personal Property or any portion thereof therefrom
except such portions or items of Personal Property which are consumed or worn
out in ordinary usage, all of which shall be promptly replaced by Trustor with
similar items of equal or greater value.
 
(c) Trustor hereby authorizes Beneficiary to file one or more financing
statements, financing statement amendments, continuation statements and fixture
filings, and at the request of Beneficiary, Trustor will authorize and/or
execute such other documents as Beneficiary may from time to time require to
perfect or continue the perfection of Beneficiary’s interest in any Personal
Property or Rents, pursuant to the California Commercial Code, as may be amended
from time to time (“California Commercial Code”), in form satisfactory to
Beneficiary and will pay the cost of recording and filing the same in all public
offices wherever recording or filing is deemed by Beneficiary to be necessary or
desirable.
 
(d) Trustor’s exact legal name is that indicated in the introductory paragraph
hereof.
 
(e) Trustor is an organization of the type, and is organized in the jurisdiction
set forth in the introductory paragraph hereof.
 
(f) Trustor’s principal place of business is in the State of California at the
address set forth in the introductory paragraph hereof. Trustor does not do
business under any trade name except as previously disclosed in writing to
Beneficiary.  Trustor will immediately notify Beneficiary in writing of any
change in its place of business or the adoption or change of any organizational
name, trade name or fictitious business name, and will upon request of
Beneficiary, authorize any additional financing statements or execute any other
certificates necessary to reflect the adoption or change in trade name or
fictitious business name.
 
 
17

--------------------------------------------------------------------------------

 
(g) Trustor will not change its name or the type of legal entity that it is
without Beneficiary’s prior written consent.
 
(h) Trustor will not change its state of incorporation or organization, without,
in each instance, giving Beneficiary at least 45 days’ prior written notice
thereof and taking all actions deemed necessary or appropriate by Beneficiary to
continuously protect and perfect Beneficiary’s liens and security interests in
the Trust Estate.
 
(i) Trustor shall immediately notify Beneficiary of any claim against the
Personal Property adverse to the interest of Beneficiary therein.
 
3.03 Use of Personal Property by Trustor.  Until the occurrence of an Event of
Default hereunder or under any other Loan Document, Trustor may have possession
of the Personal Property and use it in any lawful manner not inconsistent with
this Deed of Trust and not inconsistent with any policy of insurance thereon.
 
3.04 Remedies Upon an Event of Default.
 
(a) In addition to the remedies provided in Section 4.02 hereof, upon the
occurrence of an Event of Default hereunder, Beneficiary may, at its option, do
any one or more of the following:
 
(i) Either personally, or by means of a court appointed receiver, take
possession of all or any of the Personal Property and exclude therefrom Trustor
and all others claiming under Trustor, and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Trustor with respect
to the Personal Property or any part thereof.  In the event Beneficiary demands,
or attempts to take possession of the Personal Property in the exercise of any
rights under this Deed of Trust, Trustor agrees to promptly turn over and
deliver possession thereof to Beneficiary;
 
(ii) Without notice to or demand upon Trustor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Personal Property (including, without limitation, paying, purchasing, contesting
or compromising any Lien or Encumbrance, whether superior or inferior to such
security interest) and in exercising any such powers or authority to pay all
expenses (including, without limitation, litigation costs and reasonable
attorney’s fees) incurred in connection therewith;
 
(iii) Require Trustor from time to time to assemble the Personal Property, or
any portion thereof, at a place designated by Beneficiary and reasonably
convenient to both parties, and deliver promptly such Personal Property to
Beneficiary, or an agent or representative designated by
Beneficiary.  Beneficiary, and its agents and representatives, shall have the
right to enter upon any or all of Trustor’s premises and property to exercise
Beneficiary’s rights hereunder;
 
 
18

--------------------------------------------------------------------------------

 
(iv) Realize upon the Personal Property or any part thereof as herein provided
or in any manner permitted by law and exercise any and all of the other rights
and remedies conferred upon Beneficiary by this Deed of Trust, any other Loan
Document, or by law, either concurrently or in such order as Beneficiary may
determine;
 
(v) Sell or cause to be sold in such order as Beneficiary may determine, as a
whole or in such parcels as Beneficiary may determine, the Personal Property and
the remainder of the Trust Estate;
 
(vi) Sell, lease, or otherwise dispose of the Personal Property at public sale,
upon terms and in such manner as Beneficiary may determine.  Beneficiary may be
a purchaser at any sale; and
 
(vii) Exercise any remedies of a secured party under the California Commercial
Code or any other applicable law.
 
(b) Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Beneficiary
shall give Trustor at least five (5) days’ prior written notice of the time and
place of any public sale of the Personal Property or other intended disposition
thereof to be made.  Such  notice may be mailed to Trustor at the address set
forth in Section 5.05. If Beneficiary fails to comply with this Section 3.04 in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the California Commercial Code
(or under the Uniform Commercial Code, enforced from time to time, in any other
state to the extent the same is the applicable law)
 
(c) The proceeds of any sale under Section 3.04(a)(vi) shall be applied as
follows:
 
(i) To the repayment of the reasonable costs and expenses of taking, holding,
and preparing for the sale and the selling of the Personal Property (including,
without limitation, costs of litigation and attorneys’ fees) and the discharge
of all Impositions, Liens and Encumbrances, and claims thereof, if any, on the
Personal Property prior to the security interest granted herein (except any
Impositions or Liens and Encumbrances subject to which such sale shall have been
made);
 
(ii) To the payment of the Obligations in such order as Beneficiary shall
determine; and
 
(iii) The surplus, if any, shall be paid to the Trustor or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.
 
 
19

--------------------------------------------------------------------------------

 
Beneficiary shall have the right to enforce one or more remedies hereunder,
successively or concurrently, and such action shall not operate to estop or
prevent Beneficiary from pursuing any further remedy that it may have.  Any
repossession or retaking or sale of the Personal Property pursuant to the terms
hereof shall not operate to release Trustor until full payment of any deficiency
has been made in cash.
 
3.05 Security Agreement.  This Deed of Trust constitutes and shall be deemed to
be a “security agreement” for all purposes and Beneficiary shall be entitled to
all the rights and remedies of a “secured party” under the California Commercial
Code.
 
3.06 Fixture Filing.  Upon its recording in the real property records, this Deed
of Trust shall be effective as a financing statement filed as a fixture
filing.  This Deed of Trust shall also be effective as a financing statement
covering as-extracted collateral (including oil and gas), accounts and general
intangibles under the California Commercial Code and the Uniform Commercial Code
as in effect from time to time in any other state where the Premises is
situated.  In addition, a carbon, photographic or other reproduced copy of this
Deed of Trust and/or any financing statement relating hereto shall be sufficient
for filing and/or recording as a financing statement.  The filing of any other
financing statement relating to any personal property, rights or interests
described herein shall not be construed to diminish any right or priority
hereunder.
 
3.07 Authorization to File Financing Statements; Power of Attorney.  Trustor
hereby authorizes Beneficiary at any time and from time to time to file any
initial financing statements, amendments thereto, and continuation statements
with or without signature of Trustor as authorized by applicable law, as
applicable to the Trust Estate.  For purposes of such filing, Trustor agrees to
furnish any information requested by Beneficiary promptly upon request by
Beneficiary.  Trustor also ratifies its authorization for Beneficiary to have
filed any like initial financing statements, amendments thereto, or continuation
statements if filed prior to the date of this Deed of Trust.  Trustor hereby
irrevocably constitutes and appoints Beneficiary and any officer or agent of
Beneficiary, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Trustor or in Trustor's own name to execute in Trustor's name any such
documents and to otherwise carry out the purposes of this Section 3.07, to the
extent that Trustor's authorization above is not sufficient.  To the extent
permitted by law, Trustor hereby ratifies and affirms all acts said
attorneys-in-fact shall lawfully do, have done in the past, or caused to be done
in the future by virtue hereof.  This power of attorney is a power coupled with
an interest and shall be irrevocable.
 
ARTICLE IV
 
REMEDIES UPON DEFAULT
 
4.01 Events of Default.  Each of the following shall constitute an event of
default (“Event of Default”):
 
(a) Payment Default.  The occurrence of any default in the payment of principal
or interest on the Note when due which continues beyond any applicable notice
and cure period as provided in the Note.
 
 
20

--------------------------------------------------------------------------------

 
(b) Other Defaults.  The occurrence of any default under the Loan Agreement or
any of the other Loan Documents which continues beyond any applicable notice and
cure period as provided in the Loan Agreement or such other Loan Document, as
applicable.
 
4.02 Acceleration Upon Default; Additional Remedies.  Upon the occurrence of an
Event of Default, Beneficiary may, at its option, declare all or any part of the
Obligations immediately due and payable without any presentment, demand, protest
or notice of any kind.  Beneficiary may, in addition to the exercise of any or
all of the remedies specified in Section 3.04:
 
(a) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Trust Estate, or
any part thereof, in its own name or in the name of Trustee, and do any acts
that it deems necessary or desirable to preserve the value, marketability or
rentability of the Trust Estate, or any part thereof or interest therein,
increase the income therefrom or protect the security hereof and, with or
without taking possession of the Trust Estate, sue for or otherwise collect the
Rents, or any part thereof, including, without limitation, those past due and
unpaid, and apply the same, less costs and expenses of operation and collection
(including, without limitation, attorneys’ fees) upon the Obligations, all in
such order as Beneficiary may determine.  The entering upon and taking
possession of the Trust Estate, the collection of such Rents and the application
thereof as aforesaid, shall not cure or waive any default or notice of default
hereunder or invalidate any act done in response to such default or pursuant to
such notice of default and, notwithstanding the continuance in possession of all
or any portion of the Trust Estate or the collection, receipt and application of
Rents, Trustee or Beneficiary shall be entitled to exercise every right provided
for in any of the Loan Documents or by law upon occurrence of any Event of
Default, including, without limitation, the right to exercise the power of sale;
 
(b) Commence an action to foreclose the lien of this Deed of Trust as a
mortgage, appoint a receiver, or specifically enforce any of the covenants
hereof;
 
(c) Exercise of the power of sale herein contained and deliver to Trustee a
written statement of breach, notice of default and election to cause Trustor’s
interest in the Trust Estate to be sold; or
 
(d) Exercise all other rights and remedies provided herein, in any Loan Document
or other document or agreement now or hereafter securing or guarantying all or
any portion of the Obligations, or by law.
 
4.03 Exercise of Power of Sale.  If Beneficiary elects to exercise the power of
sale herein contained, Beneficiary shall notify Trustee and shall deposit with
Trustee this Deed of Trust and the Note and such receipts and evidence of
expenditures made and secured hereby as Trustee may require.
 
 
21

--------------------------------------------------------------------------------

 
(a) Upon receipt of such statement and notice from Beneficiary, Trustee shall
cause to be recorded, published and delivered to Trustor such Notice of Sale as
then required by law.  Trustee shall, without demand on Trustor, after lapse of
such time as may then be required by law and after recordation of such Notice of
Sale and Notice of Sale having been given as required by law, sell the Trust
Estate at the time and place of sale fixed by it in said Notice of Sale, either
as a whole, or in separate lots or parcels or items as Trustee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder for cash in lawful money of the United States payable at the time
of sale.  Trustee shall deliver to such purchaser or purchasers thereof its good
and sufficient deed or deeds conveying the property so sold, but without any
covenant or warranty, express or implied.  The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof.  Any
person, including, without limitation, Trustor, Trustee or Beneficiary, may
purchase at such sale and Trustor hereby covenants to warrant and defend the
title of such purchaser or purchasers.
 
(b) After deducting all costs, fees and expenses of Trustee and of this Trust,
including, without limitation, Trustee’s fees and reasonable attorneys’ fees,
and costs of evidence of title in connection with sale, Trustee shall apply the
proceeds of sale in the following priority, to payment of:  (i) first, all sums
expended under the terms of the Loan Documents, not then repaid, with accrued
interest at the Agreed Rate; (ii) second, all sums due under the Note; (iii)
third, all other sums, then secured hereby; and (iv) the remainder, if any, to
the person or persons legally entitled thereto or as provided in California
Civil Code Section 2924k or any similar or successor statute.
 
(c) Subject to California Civil Code Section 2924g, Trustee may postpone sale of
all or any portion of the Trust Estate by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in it discretion, give
a new notice of sale.
 
4.04 Personal Property.  It is the express understanding and intent of the
parties that as to any personal property interests subject to Chapter 9 of the
California Commercial Code, Beneficiary, upon an Event of Default, may proceed
under the California Commercial Code or may proceed as to both real and personal
property interests in accordance with the provisions of this Deed of Trust and
its rights and remedies in respect to real property, as specifically permitted
under California Commercial Code Section 9604(4), and treat both real and
personal property interests as one parcel or package of security.
 
4.05 Appointment of Receiver.  Upon the occurrence of an Event of Default,
Beneficiary, as a matter of right and without notice to Trustor or any one
claiming under Trustor, and without regard to the then value of the Trust Estate
or the interest of Trustor therein, shall have the right to apply to any court
having jurisdiction to appoint a receiver or receivers of the Trust Estate, and
Trustor hereby irrevocably consents to such appointment and waives notice of any
application therefor.  Any such receiver or receivers shall have all the usual
powers and duties of receivers in like or similar cases and all the powers and
duties of Beneficiary in case of entry as provided herein and shall continue as
such and exercise all such powers until the later of the date of confirmation of
sale of the Trust Estate or the date of expiration of any redemption period
unless such receivership is sooner terminated.
 
 
22

--------------------------------------------------------------------------------

 
4.06 Uniform Commercial Code Remedies.  Without limitation of Beneficiary’s
rights of enforcement with respect to the Trust Estate or any part thereof in
accordance with the procedures for foreclosure of real estate, Beneficiary may
exercise its rights of enforcement with respect to the Personal Property or any
part thereof under the California Commercial Code, as in effect from time to
time and in conjunction with, in addition to or in substitution for those rights
and remedies: (i) Beneficiary may enter upon Trustor’s premises to take
possession of, assemble and collect the Personal Property or, to the extent and
for those items of the Personal Property permitted under applicable law, to
render it unusable; (ii) Beneficiary may require Trustor to assemble the
Personal Property and make it available at a place Beneficiary designates which
is mutually convenient to allow Beneficiary to take possession or dispose of the
Personal Property; (iii) written notice mailed to Trustor as provided herein at
least five (5) days prior to the date of public sale of the Personal Property or
prior to the date on which private sale of the Personal Property will be made
shall constitute reasonable notice; provided that, if Beneficiary fails to
comply with this clause (iii) in any respect, its liability for such failure
shall be limited to the liability (if any) imposed on it as a matter of law
under the California Commercial Code, as in effect from time to time; (iv) any
sale made pursuant to the provisions of this Section shall be deemed to have
been a public sale conducted in a commercially reasonable manner if held
contemporaneously with and upon the same notice as required for the sale of the
Personal Property under power of sale as provided in Section 4.03; (v) in the
event of a foreclosure sale, whether made by Trustee under the terms hereof, or
under judgment of a court, the Trust Estate may, at the option of Beneficiary,
be sold as a whole; (vi) it shall not be necessary for Beneficiary to take
possession of the Trust Estate or any part thereof prior to the time that any
sale pursuant to the provisions of this Section is conducted and it shall not be
necessary for the Personal Property or any part thereof to be present at the
location of such sale; (vii) with respect to application of proceeds from
disposition of the Personal Property under Section 4.03(b) hereof, the costs and
expenses incident to disposition shall include the reasonable expenses of
retaking, holding, preparing for sale or lease, selling, leasing and the like
and the reasonable attorneys’ fees and legal expenses incurred by Beneficiary
(including the market value of services provided by in-house counsel); (viii)
any and all statements of fact or other recitals made in any bill of sale or
assignment or other instrument evidencing any foreclosure sale hereunder as to
nonpayment of the Secured Obligations or as to the occurrence of any Default, or
as to Beneficiary having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by Beneficiary, shall be taken as prima facie evidence of the truth of
the facts so stated and recited; (ix) Beneficiary may appoint or delegate any
one or more persons as agent to perform any act or acts necessary or incident to
any sale held by Beneficiary, including the sending of notices and the conduct
of the sale, but in the name and on behalf of Beneficiary; (x) Beneficiary may
comply with any applicable state or federal law or regulatory requirements in
connection with a disposition of the Personal Property, and such compliance will
not be considered to affect adversely the commercial reasonableness of any sale
of the Personal Property; (xi) Beneficiary may sell the Personal Property
without giving any warranties as to the Personal Property, and may specifically
disclaim any warranties of title, merchantability, fitness for a specific
purpose or the like, and this procedure will not be considered to affect
adversely the commercial reasonableness of any sale of the Personal Property;
(xii) Trustor acknowledges that a private sale of the Personal Property may
result in less proceeds than a public sale; and (xiii) Trustor acknowledges that
the Personal Property may be sold at a loss to Trustor, and that in such event
Beneficiary shall have no liability or responsibility to Trustor for such loss.
 
 
23

--------------------------------------------------------------------------------

 
4.07 Remedies Not Exclusive.  Trustee and Beneficiary, and each of them, shall
be entitled to enforce payment and performance of any and all of the Obligations
and to exercise all rights and powers under the Loan Documents and under the law
now or hereafter in effect, notwithstanding some or all of the Obligations may
now or hereafter be otherwise secured or guaranteed.  Neither the acceptance of
this Deed of Trust nor its enforcement, whether by court action or pursuant to
the power of sale or other rights herein contained, shall prejudice or in any
manner affect Trustee’s or Beneficiary’s right to realize upon or enforce any
other security or guaranty now or hereafter held by Trustee or Beneficiary, it
being agreed that Trustee and Beneficiary, and each of them shall be entitled to
enforce this Deed of Trust and any other security or any guaranty now or
hereafter held by Beneficiary or Trustee in such order and manner as they or
either of them may in their absolute discretion determine.  No remedy herein
conferred upon or reserved to Trustee or Beneficiary is intended to be exclusive
of any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing under the law.  Every power or remedy given by any of the
Loan Documents or by law to Trustee or Beneficiary or to which either of them
may be otherwise entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Trustee or Beneficiary
and, to the extent permitted by law, either of them may pursue inconsistent
remedies.
 
4.08 Request for Notice.  Trustor hereby requests a copy of any notice of
default and that any notice of sale hereunder be mailed to it at the address set
forth in Section 5.05.
 
ARTICLE V
 
MISCELLANEOUS
 
5.01 Change, Discharge, Termination, or Waiver.  No provision of this Deed of
Trust may be changed, discharged, terminated, or waived except in a writing
signed by the party against whom enforcement of the change, discharge,
termination, or waiver is sought.  No failure on the part of Beneficiary to
exercise and no delay by Beneficiary in exercising any right or remedy under the
Loan Documents or under the law shall operate as a waiver thereof.
 
5.02 Trustor Waiver of Rights.  Trustor waives, to the extent permitted by law,
(i) the benefit of all present and future laws providing for any appraisement
before sale of any portion of the Trust Estate, and (ii) all rights of
redemption, valuation, stay of execution, notice of election to mature or
declare due the Obligations, and marshaling in the event of foreclosure of this
Deed of Trust as a mortgage or exercise of the power of sale herein.
 
5.03 Statements by Trustor.  Trustor shall, within ten (10) days after written
notice thereof from Beneficiary, deliver to Beneficiary a written statement
stating the unpaid principal of and interest on the Note and any other amounts
secured by this Deed of Trust and stating whether any offset or defense exists
against such principal and interest or such other amounts.
 
 
24

--------------------------------------------------------------------------------

 
5.04 Reconveyance by Trustee.  Upon written request of Beneficiary stating that
all Obligations have been satisfied in full, and upon surrender of this Deed of
Trust and the Note to Trustee for cancellation and retention and upon payment by
Trustor of Trustee’s fees, Trustee shall reconvey to Trustor, or to the person
or persons legally entitled thereto, without warranty, any portion of the Trust
Estate then held hereunder.  The recitals in such reconveyance of any matters or
facts shall be conclusive proof of the truthfulness thereof.  The grantee in any
reconveyance may be described as “the person or persons legally entitled
thereto.”
 
5.05 Notices.  All notices, requests and demands to be made hereunder to the
parties hereto shall be in writing and shall be delivered by hand or sent by
registered or certified mail, return receipt requested, through the United
States Postal Service to the addresses shown below or such other address which
the parties may provide to one another in accordance herewith.  Such notices,
requests and demands, if sent by mail, shall be deemed given two (2) days after
deposit in the United States mail, and if delivered by hand, shall be deemed
given when delivered.
 
 
To Beneficiary:
Western Alliance Bank

 
5335 Kietzke Lane, Suite 200

Reno, Nevada 89511
 
To Trustor:                            Zalanta Resort at the Village, LLC
2221 Olympic Boulevard
Walnut Creek, California 94595
 
5.06 Acceptance by Trustee.  Trustee accepts this Trust when this Deed of Trust,
duly executed and acknowledged, is made a public record as provided by law.
 
5.07 Captions and References.  The headings at the beginning of each section of
this Deed of Trust are solely for convenience and are not part of this Deed of
Trust.  Unless otherwise indicated, each reference in this Deed of Trust to a
section or an exhibit is a reference to the respective section herein or exhibit
hereto.
 
5.08 Invalidity of Certain Provisions.  If any provision of this Deed of Trust
is unenforceable, the enforceability of the other provisions shall not be
affected and they shall remain in full force and effect.  If the lien of this
Deed of Trust is invalid or unenforceable as to any part of the debt, or if the
lien is invalid or unenforceable as to any part of the Trust Estate, the
unsecured or partially secured portion of the debt shall be completely paid
prior to the payment of the remaining and secured or partially secured portion
of the debt, and all payments made on the debt, whether voluntary or under
foreclosure or other enforcement action or procedure, shall be considered to
have been first paid on and applied to the full payment of that portion of the
debt which is not secured or fully secured by the lien of this Deed of Trust.
 
5.09 Subrogation.  To the extent that proceeds of the Note are used to pay any
outstanding lien, charge or prior encumbrance against the Trust Estate, such
proceeds have been or will be advanced by Beneficiary at Trustor’s request and
Beneficiary shall be subrogated to any and all rights and liens held by any
owner or holder of such outstanding liens, charges and prior encumbrances,
irrespective of whether said liens, charges or encumbrances are released.
 
 
25

--------------------------------------------------------------------------------

 
5.10 Attorneys’ Fees.  If any or all of the Obligations are not paid when due or
if an Event of Default occurs, Trustor agrees to pay all costs of enforcement
and collection and preparation therefore (including, without limitation,
reasonable attorney’s fees) whether or not any action or proceeding is brought
(including, without limitation, all such costs incurred in connection with any
bankruptcy, receivership, or other court proceedings (whether at the trial or
appellate level)), together with interest therein from the date of demand at the
Agreed Rate.
 
5.11 Governing Law.  THIS DEED OF TRUST SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES.
 
5.12 Joint and Several Obligations.  If this Deed of Trust is signed by more
than one party as Trustor, all obligations of Trustor herein shall be the joint
and several obligations of each party executing this Deed of Trust as Trustor.
 
5.13 Number and Gender.  In this Deed of Trust the singular shall include the
plural and the masculine shall include the feminine and neuter gender and vice
versa, if the context so requires.
 
5.14 Loan Statement Fees.  Trustor shall pay the amount demanded by Beneficiary
or its authorized loan servicing agent for any statement regarding the
Obligations, provided, however, that such amount may not exceed the maximum
amount allowed by law at the time request for the statement is made.
 
5.15 Counterparts.  This document may be executed and acknowledged in
counterparts, all of which executed and acknowledged counterparts shall together
constitute a single document.  Signature and acknowledgment pages may be
detached from the counterparts and attached to a single copy of this document to
form physically one document, which may be recorded.
 
5.16 No Merger of Lease.  If both the lessor’s and lessee’s estate under any
lease or any portion thereof which constitutes a part of the Trust Estate shall
at any time become vested in one owner, this Deed of Trust and the lien created
hereby shall not be destroyed or terminated by application of the doctrine of
merger unless Beneficiary so elects as evidenced by recording a written
declaration executed by Beneficiary so stating, and, unless and until
Beneficiary so elects, Beneficiary shall continue to have and enjoy all of the
rights and privileges of Beneficiary as to the separate estates.  In addition,
upon the foreclosure of the lien created by this Deed of Trust on the Trust
Estate pursuant to the provisions hereof, any leases or subleases then existing
and affecting all or any portion of the Trust Estate shall not be destroyed or
terminated by application of the law of merger or as a matter of law or as a
result of such foreclosure unless Beneficiary or any purchaser at such
foreclosure sale shall so elect.  No act by or on behalf of Beneficiary or any
such purchaser shall constitute a termination of any lease or sublease unless
Beneficiary or such purchaser shall give written notice thereof to such tenant
or subtenant.
 
5.17 Status of Title.  Trustor represents and warrants that it is the lawful
owner of the Trust Estate free and clear of all Liens and Encumbrances and holds
a fee simple estate in the Premises and Improvements, subject only to the
Permitted Exceptions and that Trustor has full right, power and authority to
convey and mortgage the same and to execute this Deed of Trust.
 
 
26

--------------------------------------------------------------------------------

 
5.18 Integration.  The Loan Documents contain the complete understanding and
agreement of Trustor and Beneficiary and supersede all prior representations,
warranties, agreements, arrangements, understandings, and negotiations.
 
5.19 Binding Effect.  The Loan Documents will be binding upon, and inure to the
benefit of, Trustor, Trustee and Beneficiary and their respective successors and
assigns.  Trustor may not delegate its obligations under the Loan Documents.
 
5.20 Time of the Essence.  Time is of the essence with regard to the each
provision of the Loan Documents as to which time is a factor.
 
5.21 Survival.  The representations, warranties, and covenants of the Trustor
and the Loan Documents shall survive the execution and delivery of the Loan
Documents and the making of the Loan.
 
5.22 Construction Deed of Trust.  This Deed of Trust secures an obligation
incurred for the construction of improvements on land.  This Deed of Trust is a
“construction mortgage” and is entitled to the benefits of California Commercial
Code Section 9334(h).
 
5.23 Partial Releases. Trustor shall be entitled to obtain partial releases of
the Trust Estate from the lien of this Deed of Trust in accordance with the
terms and conditions of Article 9 of the Loan Agreement.
 
ARTICLE VI
 
ENVIRONMENTAL COMPLIANCE
 
6.01 Environmental Provisions.  Without limiting any of the remedies provided in
the Loan Documents, Trustor acknowledges and agrees that certain Environmental
Indemnity Agreement of even date herewith executed by Borrower and OWENS REALTY
MORTGAGE, INC., a Maryland corporation, is an environmental provision (as
defined in Section 736(f)(2) of the California Code of Civil Procedure (“CCP”))
made by Trustor relating to the real property security (the “Environmental
Provisions”), and that Trustor’s failure to comply with the Environmental
Provisions is a breach of contract such that Beneficiary shall have the remedies
provided under CCP Section 736 (“Section 736”) for the recovery of damages and
for the enforcement of the Environmental Provisions.  Pursuant to Section 736,
Beneficiary’s action for recovery of damages or enforcement of the Environmental
Provisions shall not constitute an action within the meaning of CCP Section
726(a) or constitute a money judgment for a deficiency or a deficiency judgment
within the meaning of CCP Sections 580a, 580b, 580d, or 726(b).  Other than the
remedy provided under Section 736, all remedies provided for by the Loan
Documents are separate and distinct causes of action that are not abrogated,
modified, limited or otherwise affected by the remedies provided under CCP
Section 736(a).
 
 
27

--------------------------------------------------------------------------------

 
6.02 Waiver of Lien.  In accordance with CCP Section 726.5, Beneficiary may
waive its lien against the Trust Estate or any portion thereof, together with
fixtures or personal property thereon, to the extent such property is found to
be environmentally impaired within the meaning of CCP Section 726.5, and may
exercise any and all rights and remedies of an unsecured Loan or against Trustor
and all of Trustor’s assets and property for the recovery of any deficiency,
including, without limitation, seeking an attachment order under CCP Section
483.010.  No such waiver shall be final or binding on Beneficiary unless and
until a final money judgment is obtained against Trustor.  As between
Beneficiary and Trustor, for purposes of CCP Section 726.5, Trustor shall have
the burden of proving that the release or threatened release was not knowingly
or negligently caused or contributed to, or knowingly or willfully permitted or
acquiesced to by Trustor or any related party (or any affiliate or agent of
Trustor or any related party) and that Trustor made written disclosure thereof
to Beneficiary or that Beneficiary otherwise obtained actual knowledge thereof
prior to the making of the loan evidenced by the Note.  For purposes of CCP
Section 726.5, the acts, knowledge and notice of each “726.5 Party” shall be
attributed to and be deemed to have been performed by the party or parties then
obligated on and liable for payment of the Note.  As used herein, “726.5 Party”
shall mean Trustor, any successor owner to Trustor of all or any portion of the
Trust Estate, any related party of Trustor or any such successor and any
affiliate or agent of Trustor, any such successor or any such related
party.  Without limiting the foregoing provisions, Trustor acknowledges that the
Trust Estate is included in the property covered by the Environmental Indemnity
referred to in Section 6.01 above and is subject to all of the terms,
conditions, and representations therein.
 
[Signature Page Follows]
 


     

 



 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year first above written.
 
ZALANTA RESORT AT THE VILLAGE, LLC, a California limited liability company
 
 
By:
Owens Realty Mortgage, Inc., a Maryland corporation, Manager

 


By: /s/ William C.
Owens                                                              
Name: William C.
Owens                                                                
Title: Chairman of the
Board                                                                


                         “TRUSTOR”
 
ACKNOWLEDGMENT
 


 
State of California


County of ___________




On ________________ before me, ____________________________________, Notary
Public,
(here insert name of the officer)
 
personally appeared __________________________________ who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 


Signature ____________________________  (Seal)


     

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description
 
Real property in the City of South Lake Tahoe, County of EL DORADO, State of
California, described as follows:


PARCELS 1 THROUGH 4: INTENTIONALLY OMITTED


PARCEL FIVE:
 
BEGINNING AT THE SOUTHEAST CORNER OF LOT 5, BLOCK M, POINT ALSO BEING THE
INTERSECTION OF THE WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY 50 AND THE
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE, AS SHOWN ON THAT CERTAIN MAP
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE EL DORADO COUNTY RECORDER’S
OFFICE, ON OCTOBER 05, 1909 IN MAP BOOK “A”, PAGE 1A; THENCE, THE FOLLOWING
NINETEEN (19) COURSES:
 
1) ALONG SAID WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY 50, NORTH 28° 00’ EAST,
334.30 FEET TO THE NORTHEAST CORNER OF LOT 3, BLOCK M, AS SHOWN ON SAID MAP;


2) LEAVING SAID RIGHT OF WAY LINE, NORTH 76° 15’ WEST ALONG THE NORTHERLY LINE
OF LOT 3 AND LOT 10 A DISTANCE OF 254.47 FEET;


3) SOUTH 14° 28’ 18” WEST A DISTANCE OF 68.14 FEET;


4) SOUTH 47° 00’ 00” EAST A DISTANCE OF 30.05 FEET;


5) NORTH 43° 00’ 00” EAST A DISTANCE OF 85.48 FEET;


6) SOUTH 47° 00’ 00” EAST A DISTANCE OF 86.75 FEET;


7) SOUTH 62° 00’ 00” EAST A DISTANCE OF 62.77 FEET;


8) NORTH 73° 00’ 00” EAST A DISTANCE OF 15.38 FEET;


9) SOUTH 17° 00’ 00” EAST A DISTANCE OF 31.08 FEET;


10) SOUTH 73° 00’ 00” WEST A DISTANCE OF 6.90 FEET;


11) SOUTH 28° 00’ 00” WEST A DISTANCE OF 214.59 FEET;


12) SOUTH 17° 00’ 00” EAST A DISTANCE OF 6.48 FEET;


13) SOUTH 73° 00’ 00” WEST A DISTANCE OF 30.67 FEET;
 
 
EXHIBITA

--------------------------------------------------------------------------------

 


14) NORTH 17° 00’ 00” WEST A DISTANCE OF 15.38 FEET;


15) NORTH 62° 00’ 00” WEST A DISTANCE OF 54.25 FEET;


16) NORTH 28° 00’ 00” EAST A DISTANCE OF 9.05 FEET;


17) NORTH 75° 31’ 42” WEST A DISTANCE OF 96.31 FEET;


18) SOUTH 14° 28’ 18” WEST A DISTANCE OF 42.88 FEET TO A POINT ON THE NORTHERLY
RIGHT OF WAY LINE OF FRIDAY AVENUE;


19) ALONG SAID NORTHERLY RIGHT OF WAY LINE, SOUTH 76° 15’ 00” EAST A DISTANCE OF
176.26 FEET TO THE POINT OF BEGINNING.


BASIS OF BEARINGS FOR THIS DESCRIPTION ARE SHOWN ON THE OFFICIAL MAP ENTITLED
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE OFFICE OF THE COUNTY RECORDER
OF EL DORADO COUNTY, ON OCTOBER 05, 1909, IN BOOK “A” OF MAPS, PAGE 1A.
 
ASSESSOR’S PARCEL NO. 029-067-24-100
 
PARCEL SIX:
 
COMMENCING AT THE SOUTHEAST CORNER OF LOT 5, BLOCK M, POINT ALSO BEING THE
INTERSECTION OF THE WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY 50 AND THE
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE, AS SHOWN ON THAT CERTAIN MAP
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE EL DORADO COUNTY RECORDER’S
OFFICE, ON OCTOBER 05, 1909, IN MAP BOOK “A”, PAGE 1A; THENCE ALONG SAID
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE, NORTH 76° 15’ 00” WEST A DISTANCE
OF 176.26 FEET; THENCE LEAVING SAID NORTHERLY RIGHT OF WAY LINE, NORTH 14° 28’
18” EAST A DISTANCE OF 42.88 FEET TO THE TRUE POINT OF BEGINNING. THENCE THE
FOLLOWING SEVENTEEN (17) COURSES:
 
1) NORTH 14° 28’ 18” EAST A DISTANCE OF 90.13 FEET;


2) SOUTH 75° 31’ 42” EAST A DISTANCE OF 101.22 FEET;


3) NORTH 28° 00’ 00” EAST A DISTANCE OF 61.73 FEET;


4) NORTH 47° 00’ 00” WEST A DISTANCE OF 101.59 FEET;


5) NORTH 43° 00’ 00” EAST A DISTANCE OF 85.48 FEET;


6) SOUTH 47° 00’ 00” EAST A DISTANCE OF 86.75 FEET;
 
 
EXHIBITA

--------------------------------------------------------------------------------

 


7) SOUTH 62° 00’ 00” EAST A DISTANCE OF 62.77 FEET;


8) NORTH 73° 00’ 00” EAST A DISTANCE OF 15.38 FEET;


9) SOUTH 17° 00’ 00” EAST A DISTANCE OF 31.08 FEET;


10) SOUTH 73° 00’ 00” WEST A DISTANCE OF 6.90 FEET;


11) SOUTH 28° 00’ 00” WEST A DISTANCE OF 214.59 FEET;


12) SOUTH 17° 00’ 00” EAST A DISTANCE OF 6.48 FEET;


13) SOUTH 73° 00’ 00” WEST A DISTANCE OF 30.67 FEET;


14) NORTH 17° 00’ 00” WEST A DISTANCE OF 15.38 FEET;


15) NORTH 62° 00’ 00” WEST A DISTANCE OF 54.25 FEET;


16) NORTH 28° 00’ 00” EAST A DISTANCE OF 9.05 FEET;


 
17) NORTH 75° 31’ 42” WEST A DISTANCE OF 96.31 FEET TO THE POINT OF BEGINNING.
 
BASIS OF BEARINGS FOR THIS DESCRIPTION ARE SHOWN ON THE OFFICIAL MAP ENTITLED
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE OFFICE OF THE COUNTY RECORDER
OF EL DORADO COUNTY, ON OCTOBER 05, 1909, IN BOOK “A” OF MAPS, PAGE 1A.
 
ASSESSOR’S PARCEL NO: 029-067-25-100
 
PARCEL SEVEN:
 
COMMENCING AT THE SOUTHEAST CORNER OF LOT 5, BLOCK M, POINT ALSO BEING THE
INTERSECTION OF THE WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY 50 AND THE
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE, AS SHOWN ON THAT CERTAIN MAP
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE EL DORADO COUNTY RECORDER’S
OFFICE, ON OCTOBER 05, 1909, IN MAP BOOK “A”, PAGE 1A; THENCE ALONG SAID
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE NORTH 76° 15’ 00” WEST A DISTANCE
OF 176.26 FEET; THENCE LEAVING SAID NORTHERLY RIGHT OF WAY LINE NORTH 14° 28’
18” EAST A DISTANCE OF 133.01 FEET TO THE TRUE POINT OF BEGINNING. THENCE THE
FOLLOWING FIVE (5) COURSES:
 
1) SOUTH 75° 31’ 42” EAST A DISTANCE OF 101.22 FEET;


2) NORTH 28° 00’ 00” EAST A DISTANCE OF 61.73 FEET;


 
EXHIBITA

--------------------------------------------------------------------------------

 
3) NORTH 47° 00’ 00” WEST A DISTANCE OF 101.59 FEET;


4) NORTH 47° 00’ 00” WEST A DISTANCE OF 30.05 FEET;


5) SOUTH 14° 28’ 18” WEST A DISTANCE OF 122.89 FEET TO THE POINT OF BEGINNING.
BASIS OF BEARINGS FOR THIS DESCRIPTION ARE SHOWN ON THE OFFICIAL MAP ENTITLED
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE OFFICE OF THE COUNTY RECORDER
OF EL DORADO COUNTY, ON OCTOBER 05, 1909, IN BOOK “A” OF MAPS, PAGE 1A.
 
ASSESSOR’S PARCEL NO. 029-067-26-100
 
PARCEL EIGHT:
 
COMMENCING AT THE SOUTHEAST CORNER OF LOT 5, BLOCK M, POINT ALSO BEING THE
INTERSECTION OF THE WESTERLY RIGHT OF WAY LINE OF U.S. HIGHWAY 50 AND THE
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE, AS SHOWN ON THAT CERTAIN MAP
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE EL DORADO COUNTY RECORDER’S
OFFICE, ON OCTOBER 05, 1909, IN MAP BOOK “A”, PAGE 1A; THENCE ALONG SAID
NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE NORTH 76° 15’ 00” WEST A DISTANCE
OF 214.71 FEET TO THE SOUTHWEST CORNER OF LOT 6, BLOCK J, AS SHOWN ON SAID MAP,
BEING THE TRUE POINT OF BEGINNING, THENCE THE FOLLOWING FOUR (4) COURSES:
 
1) LEAVING SAID NORTHERLY RIGHT OF WAY LINE, NORTH 13° 45’ 00” EAST ALONG THE
WESTERLY LINES OF LOTS 6, 7 AND 8 OF BLOCK J, A DISTANCE OF 324.00 FEET TO THE
NORTHWEST CORNER OF SAID LOT 8;


2) SOUTH 76° 15’ 00” EAST A DISTANCE OF 42.53 FEET;


3) SOUTH 14° 28’ 18” WEST A DISTANCE OF 324.03 FEET TO A POINT ON THE NORTHERLY
RIGHT OF WAY LINE ON FRIDAY AVENUE;


4) ALONG SAID NORTHERLY RIGHT OF WAY LINE OF FRIDAY AVENUE NORTH 76° 15’ 00”
WEST A DISTANCE OF 38.45 FEET TO THE POINT OF BEGINNING.


BASIS OF BEARINGS FOR THIS DESCRIPTION ARE SHOWN ON THE OFFICIAL MAP ENTITLED
“FIRST SUBDIVISION OF LAKESIDE PARK”, FILED IN THE OFFICE OF THE COUNTY RECORDER
OF EL DORADO COUNTY, ON OCTOBER 05, 1909, IN BOOK “A” OF MAPS, PAGE 1A.


ASSESSOR’S PARCEL NO.: 029-067-27-100
 


     

EXHIBITA



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
DESCRIPTION OF PERSONAL PROPERTY
 
All of Trustor’s assets, including without limitation, “Account”, “Cash
proceeds”, “Chattel paper”, whether tangible or electronic, “Collateral”,
“Deposit account”, “Electronic chattel paper”, “Equipment”, “Fixtures”, “General
intangibles” (including payment intangibles and any trademarks, trade names,
goodwill, software and symbols), “Goods”, “Instrument”, “Inventory”, “Investment
property”, “Letter-of-credit right”, “Noncash proceeds”, “Proceeds”, and
“Tangible chattel paper”, as defined in the California Commercial Code, as such
California Commercial Code may be amended from time to time.  Such assets
include without limitation,
 
(a) All personal property (including, without limitation, all goods, supplies,
equipment, furniture, furnishings, fixtures, machinery, inventory, and
construction materials and software embedded in any of the foregoing) in which
Trustor now or hereafter acquires an interest or right, which is now or
hereafter located on or affixed to the Premises or the Improvements or used or
useful in the operation, use, or occupancy thereof or the construction of any
Improvements thereon, together with any interest of Trustor in and to personal
property which is leased or subject to any superior security interest, and all
books, records, leases and other agreements, documents, and instruments of
whatever  kind or character, relating to the Premises, Improvements, or such
personal property;
 
(b) All fees, income, rents, issues, profits, earnings, receipts, royalties, and
revenues which, after the date hereof and while any portion of the Obligations
remains unpaid or unperformed, may accrue from such personal property or any
part thereof or from the Premises, the Improvements or any other part of the
Trust Estate, or which may be received or receivable by Trustor from any hiring,
using, letting, leasing, subhiring, subletting, subleasing, occupancy,
operation, or use thereof;
 
(c) All of Trustor’s rights under contracts for the sale of the Premises and
Improvements or any portion thereof;
 
(d) All of Trustor’s present and future rights to receive payments of money,
services, or property, including, without limitation, rights to all deposits
from tenants of the Premises or Improvements: rights to receive capital
contributions or subscriptions from Trustor’s members, partners or shareholders,
amounts payable on account of the sale of membership or partnership interests in
Trustor or the capital stock of Trustor, accounts and other accounts receivable,
deposit accounts maintained with Beneficiary and its affiliates, chattel paper
(whether tangible or electronic), notes, drafts, contract rights, instruments,
general intangibles, all as defined in the California Commercial Code, as
presently or hereafter in effect, and principal, interest and payments due on
account of goods sold or leased, services rendered, loans made or credit
extended, together with title to or interest in all agreements, documents, and
instruments, evidencing, securing or guarantying the same;
 
(e) All other intangible property (and related software) and rights relating to
the Premises, the Improvements, the personal property described in Section (a)
above or the operation, occupancy, or use thereof, including, without
limitation, all governmental and non-governmental permits, licenses, and
approvals relating to construction on or operation, occupancy, or use of the
Premises or Improvements, all names under or by which the Premises or
Improvements may at any time be operated or known, all rights to carry on
business under any such names, or any variant thereof, all trade names and
trademarks relating in any way to the Premises or the Improvements, and all good
will and software in any way relating to the Premises or the Improvements;
 
EXHIBIT B
 

--------------------------------------------------------------------------------

 
(f) All as-extracted collateral produced from or allocated to the Premises,
including, without limitation, oil, gas, and other hydrocarbons and other
minerals;
 
(g) Trustor’s rights under all insurance policies covering the Premises, the
Improvements, the Personal Property, and the other parts of the Trust Estate and
any and all proceeds, loss payments, and premium refunds payable regarding the
same;
 
(h) All reserves, deferred payments, deposits, refunds, cost savings, and
payments of any kind relating to the construction of any Improvements on the
Premises;
 
(i) All water stock relating to the Premises;
 
(j) All causes of action, claims, compensation, and recoveries for any damage
to, destruction of, or condemnation or taking of the Premises, the Improvements,
the Personal Property, or any other part of the Trust Estate, or for any
conveyance in lieu thereof, whether direct or consequential, or for any damage
or injury to the Premises, the Improvements, the Personal Property, or any other
part of the Trust Estate, or for any loss or diminution in value of the
Premises, the Improvements, the Personal Property, or any other part of the
Trust Estate;
 
(k) All architectural, structural, mechanical, and engineering plans and
specifications prepared for construction of Improvements or extraction of
minerals or gravel from the Premises and all studies, data, and drawings related
thereto; and also all contracts and agreements of the Trustor relating to the
aforesaid plans and specifications or to the aforesaid studies, data, and
drawings or to the construction of Improvements on or extraction of minerals or
gravel from the Premises;
 
(l) All commercial tort claims Trustor now has or hereafter acquires relating to
the properties, rights, titles, and interests referred to in this Exhibit B or
elsewhere in the Deed of Trust;
 
(m) All letter of credit rights (whether or not the letter of credit is
evidenced by a writing) Trustor now has or hereafter acquires relating to the
properties, rights, titles and interest referred to in this Deed of Trust;
 
(n) All proceeds from sale or disposition of any of the aforesaid collateral and
all supporting obligations ancillary thereto or arising in any way in connection
therewith;
 
(o) All of Trustor’s “Deposit accounts” (as that term is defined by the
California Commercial Code, as may be amended from time to time) maintained by
Trustor at Beneficiary’s offices;
 
EXHIBIT B
 

--------------------------------------------------------------------------------

 
(p) All of Trustor’s rights to and under any purchase agreements with respect to
Units (as defined in the Loan Agreement), including, without limitation, any
deposits paid to Trustor pursuant to such purchase agreements; and
 
(q) All Trustor’s rights in proceeds of the loan evidenced by the Note.
 
As used in this Exhibit B the terms “Obligations”, “Note”, “Trust Estate”,
“Premises”, “Improvements”, and “Personal Property” shall have the meanings set
forth in the Deed of Trust to which this Exhibit B is attached.
 


 
EXHIBIT B
 

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
“Permitted Exceptions” means the following:
 
1. Sale, transfer, or other disposition of any Personal Property that is
consumed or worn out in ordinary usage and that is promptly replaced with
similar items of equal or greater value.
 
2. Liens and Encumbrances being contested in accordance with Section 1.17 of
this Deed of Trust.
 
3. Impositions being contested in accordance with Section 1.08(d) of this Deed
of Trust.
 
4. This Deed of Trust.
 
5. Items approved by Beneficiary in writing as listed on Schedule B to the Title
Policy.
 
6. Tenant leases which are approved or “deemed” approved by Beneficiary pursuant
to the Loan Agreement.
 
7. Releases permitted pursuant to Section 5.23 of this Deed of Trust.
 


 
EXHIBIT C
 

 



 
 

--------------------------------------------------------------------------------

 
